Per Curiam.
William T. Weaver, an inmate of the state prison forwarded to the clerk of this court a writing in the nature of a petition for the common law writ of error coram nobis but. praying for an order of this court directing the transfer and filing thereof in the district court of Liberty County wherein on July 12, 1951, the petitioner was convicted of the crime of robbery and sentenced to serve a term of three years in the state prison. In State v. Hales, 124 Mont. 614, 230 Pac. (2d) 960, 5 St. Rep. 173, cited by petitioner, this court called attention to the general rule that a person seeking a writ of error coram nobis should petition the court which rendered the judgment against him. While in the Hales Case this court directed its clerk to forward the petition to the clerk of the district court that rendered the judgment of conviction rather than ordering its return to the petitioner at the state prison, yet this may not be taken as establishing a precedent for this court to act as a forwarding agency for such petitions. They should be entitled in, directed to and filed in the district court where the record is, and where the conviction was had. The petition is denied but without prejudice to making further application or petition to the proper forum, board or agency.